Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Based upon large number of previously patented claims, filed in parent cases of the present application and the present 20 claims filed in the present application, and the resultant matrix of possible double patenting and obvious double patenting issues subject to examination, the applicant and the assignee of this application are required under 37 CFR 1.105 to provide;   
The earliest effective filing date applicant is claiming for each claim (1-20);
Where the claimed invention (as applied to any one of claims 1-20) is an improvement, identification of what is being improved 
Further, because applicants are in a better position to know what invention is being claimed in the various patents and applications in this application family, they are required to provide such updated information (under 37 C.F.R. 1.56) for which the Office can determine any potential double patenting/obvious double patenting issues in the present and subsequent office actions.  Applicants are required to provide this information for the entire benefit chain including any applications in the benefit chain, which depend on the present application.   Once again as with the above requirements this information must be provided with citation to all relevant specific application numbers, where support appears, specifically denoting the relevant page and line or paragraph number, where the information appears.
d.	Applicant is required, in order for the office to make a valid judgement as to patentability, to provide under 37 CFR 1.105, a listing of prior patented claims correlated to all the claims of this application, delineating how the presently filed claims differ from those already patented including additional limitations and missing limitations.

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that 
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/12/2021